Citation Nr: 0822122	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from April 1962 to February 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1997 and September 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The April 1997 rating decision 
denied service connection for migraine headaches, and the 
September 1999 rating decision denied entitlement to a TDIU.  

The case was initially remanded to the RO by the Board in 
August 2005.  Upon completion of additional development and 
adjudicative action, the case was returned to the Board, and 
in December 2006, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA).  A VHA 
opinion was received at the Board in January 2007, and the 
veteran subsequently submitted additional evidence directly 
to the Board.  The veteran specifically requested RO review 
of the newly submitted evidence; thus, the case was remanded 
a second time in June 2007.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has chronic migraine and cluster headaches that, 
as likely as not, were first shown during active service.  






CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, migraine and 
cluster headaches were incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for headaches, there is no 
prejudice to the appellant with respect to this issue, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Service Connection

The veteran seeks service connection for a chronic headache 
disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal that the veteran 
complained of headaches at times, although a specific 
headache disability was not diagnosed.  For example, during 
July 1978 follow-up treatment for the mumps, the veteran 
complained of headaches.  Also, an October 1980 treatment 
record indicated that the veteran complained of headaches, 
albeit after suffering a head trauma.  Significantly, during 
a visit to the emergency room in December 1980 for a possible 
nervous breakdown, the veteran reported that he suffered from 
headaches at times.  At his February 1983 discharge 
examination, however, the veteran did not report frequent or 
severe headaches.  

VA and private records dating back to 1985 show complaints 
and treatment for headaches.  For example, one October 1985 
VA treatment record notes an impression of vascular 
headaches, and a VA medical certificate from October 1985 
shows an assessment of migraines.  Another October 1985 VA 
treatment record notes a prior history of migraine headaches, 
and a third VA treatment record from October 1985 revealed a 
long history of tension-type headaches.  A November 1985 VA 
Hospital record shows a diagnosis of cluster headaches.  

Other VA and private records dating from 1985 to the present 
time show consistent treatment for headaches.  

A May 2000 VA progress note revealed that the veteran had 
used oxygen therapy for migraine headache relief for the past 
17 years.  

Resolving all doubt in the veteran's favor, chronicity is 
shown in this case.  The service medical records indicate 
that the veteran had occasional headaches during his twenty-
year period of active service.  The post-service medical 
records show consistent treatment for headaches since at 
least 1985, and certainly suggest that the veteran's current 
headaches began during service.  

The record contains two VA medical opinions regarding the 
likely etiology of the veteran's headaches.  The first 
opinion comes from a January 2006 VA examination report that 
notes there was no evidence in the service medical records of 
an onset [of a headache disability] during service and, more 
importantly, that there were no medical records suggesting 
treatment for cluster headaches until the early 1990's.  

The second opinion comes from a January 2007 response to the 
Board's request for a specialist's opinion.  In that opinion, 
a neurologist indicated that clinical onset of cluster or 
migraine headaches could not be identified during the 
veteran's active service, and, more importantly, the lack of 
medical records from 1984 to 1994 did not allow for even 
proximate causation of onset to military service.  

Significantly, both the January 2006 opinion and the January 
2007 opinion were based on an incomplete record, and are 
contradictory to the current record.  As noted above, VA 
records dating back to 1985 were added to the claims file 
after the most recent, January 2007 opinion was prepared; 
and, because these records show complaints and diagnosis of 
cluster and/or migraine headaches dating back to at least 
1985, the VA opinions of January 2006 and January 2007 carry 
little, if any, probative value, given that they essentially 
indicate no chronicity of headaches between discharge from 
service and the early 1990's.  

Although the record shows a diagnosis of a chronic headache 
disability as early as 1985, the veteran maintains that his 
cluster and/or migraine headaches began during service.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 
2007).

In this case, service connection for headaches is warranted 
based on chronicity, as the Board resolves all doubt in the 
veteran's favor.


ORDER

Service connection for headaches is granted.  


REMAND

In view of the grant of entitlement to service connection for 
headaches, the RO must again consider the claim of 
entitlement to a TDIU as the Board's present consideration of 
such issue would be prejudicial to the veteran in view of the 
possible change in the status of the combined evaluation of 
his service-connected disabilities.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this regard, the veteran must be afforded a 
contemporaneous examination to ascertain whether his service-
connected disabilities would preclude all kinds of 
substantially gainful employment.  He should also be afforded 
the opportunity to submit additional evidence pertinent to 
this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of all 
of his service-connected disabilities on 
his employability.  The examiner should 
opine as to whether the veteran's service-
connected disabilities alone, without 
consideration of his non-service-connected 
disabilities and age, render him unable to 
secure or follow a substantially gainful 
occupation, taking into account his 
education and employment background.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


